COATS, Chief Judge.
After being convicted for a felony, Sam G. Williams Jr. was granted parole. The Parole Board stated that Williams was to reside at a community residential center (CRC) for ninety days. While being transported in a CRC van to the residential center, Williams opened the van door, left the van, and left the area. Based on this conduct, Williams was convicted of escape in the second degree, which is defined as removing oneself from *197official detention for a felony without lawful authority.1
Williams argues that he did not commit the offense of escape in the second degree because he had been released on parole, and therefore was not in official detention when he left the CRC van. We conclude that Williams was not in official detention when he left the van.
Factual and procedural background
Williams was convicted of felony driving while intoxicated in 2001 and 2004. He was initially released on mandatory parole on February 28, 2008. Williams admitted to violating his parole in June 2008. He was placed at the Glenwood Center, a CRC. Williams left the Glenwood Center without his parole officer's permission in July 2008 and was again charged with violating his parole.
Based upon these parole violations, the Alaska Board of Parole revoked Williams's mandatory parole, and Williams was placed in an Anchorage correctional facility. But, effective December 17, 2008, the Board repa-roled Williams, subject to the condition that Williams reside at a CRC for ninety days. The Board provided that if Williams was admitted to both mental health treatment and substance abuse treatment, he could be released to an approved residence prior to the end of the ninety days.
Williams remained in the Anchorage correctional facility until December 22, 2008. Williams was supposed to be released to the Parkview Center, but the State mistakenly transferred him first to the Cordova Center. Both the Cordova and Parkview Centers are owned by the Cornell Company, a private company. Williams was transported from the Cordova Center to the Parkview Center in a Cornell Company van. When the van momentarily stopped, Williams opened the door, left the van, and left the area.
On January 13, 2009, Williams was stopped in downtown Anchorage by Officer Eric No-wak. As Nowak approached Williams, Williams stated, "Okay, you got me." Nowak asked Williams for identification and ran a warrant check. After finding an outstanding warrant, Nowak arrested Williams.
Williams was charged and convicted of escape in the second degree, which is defined as removing oneself from official detention for a felony without lawful authority.2 Official detention is defined as "custody, arrest, surrender in lieu of arrest, or actual or constructive restraint under an order of a court in a criminal or juvenile proceeding, other than an order of conditional bail release."3 Williams was sentenced to eight years with three years suspended.
Why we conclude Williams was not in "official detention"
We conclude that Beckman v. State, 689 P.2d 500 (Alaska App.1984) and Ivie v. State, 179 P.3d 947 (Alaska App.2008) control the decision in this case. Beckman was sentenced to serve seven years and nine months in prison with five years suspended on a conviction for passing bad checks.4 Beckman was released on probation and violated his conditions of probation.5 At a revocation hearing a superior court judge modified the conditions of Beckman's probation and required him to complete an eighteen-month period in a residential alcohol treatment program, Akeela House, a private institution that provided both residential and non-residential drug rehabilitation therapy.6
When space became available at Akeela House, a representative of the program went to the jail and obtained Beckman's release to the program. But after Beckman was released, Beckman fled from the Akeela House representative in the parking lot outside the jail.
The State charged Beckman with escape in the second degree and he was convicted of *198that charge. On appeal, Beckman claimed that he was not in "official detention" when he fled from the jail parking lot.7
We agreed with Beckman's argument. We concluded that, although Beckman was under confinement at Akeela House, he was not confined "under an order of a court."8 Our reasoning relied on the legislative history of the statutory definition of "official detention."9 We concluded that, based on that legislative history, the legislature did not intend "official detention" to include supervision on probation or parole.10 We held that the superior court order modifying Beck-man's probation could not "realistically be construed as an order requiring Beckman to be confined at Akeela House."11 We stated that "[ulnder the terms of the superior court's order modifying Beckman's probation, the Division of Corrections lost custody over Beckman upon his release to Akeela House. Akeela House itself was never ordered to confine Beckman, either directly by the court or indirectly through the Division of Corrections."12 Therefore, we held that Beckman was not in official detention when he fled.
In Ivie we reached a similar conclusion. After being convicted and serving a sentence of incarceration on a felony charge, Ivie was released on probation. He appeared before the superior court on a petition to revoke his probation. The superior court ruled that Ivie was to be held at the Fairbanks jail until a bed opened up at NorthStar Center, a halfway house.13 The court stated that if a bed became available at the NorthStar Center, Ivie's "conditions of release [would require him] to take the bed, follow all rules," and if he was "discharged for any reason," he was to be returned to jail.14
Ivie was transferred to the NorthStar Center, where he walked away without permission. He was charged and convicted of escape in the second degree. On appeal, Ivie argued that he could not be convicted of escape in the second degree because he was not in "official detention" when he left the NorthStar Center.
We agreed with Ivie and vacated his conviction.15 We relied on Beckman for the proposition that "a person is not guilty of escape just because he leaves confinement. In order for Ivie to be guilty of escape, the court must have ordered the Department of Corrections to confine him, and he must have removed himself from that confinement."16 We concluded that the superior court order sending Ivie to NorthStar Center was an "order of conditional bail release."17
The State concedes that Beckman correctly interpreted "official detention" to exclude supervision on probation and parole. But the State argues that while "official detention" does not include general supervision of a defendant who is on parole, it does include genuinely restrictive parole conditions. But the State's argument conflicts with Beckman and with the legislative history on which we relied in reaching our conclusion in that case. Furthermore, the State has not articulated any convincing standard for deciding when parole conditions become sufficiently restrictive to constitute escape.
We accordingly conclude that our former decisions in Beckman and Ivie govern our decision in this case. Based on those decisions, we conclude that Williams was released on parole conditions which required him to reside at Parkview Center, a private CRC. When Williams departed from the van that was taking him to the Parkview Center, he was in violation of his conditions of parole, but he was not in "official detention" while in the van. He therefore could not be convicted *199of escape. Accordingly, Williams's conviction for escape in the second degree is VACATED, and the indictment against him for that charge is dismissed.

. AS 11.56.310(a)(1)(B).


. AS 11.56.310(a)(1)(B).


. AS 11.81.900(b)(40).


. Beckman, 689 P.2d at 500.


. Id. at 501.


. Id. at 501 & n. 1.


. Id. at 501.


. Id. at 502.


. See AS 11.81.900(b)(40).


. Beckman, 689 P.2d at 503.


. I4.


. Id.


. Ivie, 179 P.3d at 948-49.


. Id. at 949.


. Id. at 951.


. Id. at 950.


. Id.